Case 5:18-cv-01882-JGB-SHK Document 165 Filed 01/22/20 Page 1 of 7 Page ID #:3955
                                            MOEZ M. KABA         mkaba@hueston.com   523 West 6th Street
                                                                 D: 213 788 4543     Suite 400
                                                                 T: 213 788 4340     Los Angeles, CA 90014
                                                                 F: 888 775 0898




  Wednesday, January 22, 2020



  SUBMITTED THROUGH ECF



  Honorable Shashi H. Kewalramani
  George E. Brown, Jr. Federal Building and United States Courthouse
  3470 12th Street
  Riverside, CA 92501


  Re:    Monster Energy Co. v. Vital Pharm., Inc., Case No. 5:18-cv-1882-JGB-SHK (C.D. Cal.)


  Dear Honorable Shashi H. Kewalramani:

         Plaintiff Monster Energy Company (“Monster”), third party Shook, Hardy & Bacon
  (“Shook”), and third party Marc Miles (“Miles,” together with Shook the “Subpoenaed
  Parties”) submit the below letter brief in support of their motion to quash Defendant Vital
  Pharmaceuticals, Inc.’s (“VPX) subpoenas to the Subpoenaed Parties. Attached as
  exhibits to this motion are: (1) the Declaration of Michael H. Todisco (“Todisco Decl.”);
  and (2) the Declaration of Frank C. Rothrock (“Rothrock Decl.”).
Case 5:18-cv-01882-JGB-SHK Document 165 Filed 01/22/20 Page 2 of 7 Page ID #:3956
                                                                                      Hon. Shashi Kewalramani
                                                                                      Wednesday, January 22, 2020
                                                                                      Page 2




  I.     BACKGROUND

          On November 8, 2019, VPX served subpoenas on Monster’s former lead counsel
  in this case (Marc Miles) and his law firm (Shook, Hardy & Bacon). (Rothrock Decl. ¶ 2.)
  VPX’s subpoenas—designed to fish for evidence supporting VPX’s unsubstantiated and
  baseless theory that Monster’s counsel conspired with class-action lawyers across the
  country—seek irrelevant information, needlessly threaten the attorney-client relationship,
  and are improper under clear federal caselaw. Between November 25, 2019 and January
  6, 2020, counsel for Monster and counsel for the Subpoenaed Parties met-and-conferred
  with VPX’s counsel on four separate occasions. (Id. ¶ 4.) Despite these efforts, VPX has
  refused to withdraw these subpoenas, thereby forcing Monster and the Subpoenaed
  Parties to file the present motion to quash.

  II.    LEGAL STANDARD

           Subpoenas to opposing party’s counsel in a pending litigation are strongly
  disfavored. Subjecting counsel to discovery “prolongs and increases the costs of
  litigation, demeans the profession, and constitutes an abuse of the discovery process.”
  Ditech Fin. LLC v. SFR Investments Pool 1, LLC, 2016 WL 4370034, at *2 (D. Nev. Aug.
  15, 2016). Such subpoenas to counsel are improper, moreover, because they “subject[]
  counsel to harassment” and invade the attorney-client privilege. Nocal, Inc. v. Sabercat
  Ventures, Inc., 2004 WL 3174427, at *4 (N.D. Cal. Nov. 15, 2004). Given these weighty
  considerations, subpoenas to a party’s counsel are appropriate only in “extraordinary
  circumstances.” Id. at *4 (emphasis added).

         This heavy presumption against taking discovery from counsel displaces the
  typical rules of discovery. Courts have developed a specialized test for assessing
  subpoenas to opposing counsel that is far more demanding than the third-party discovery
  standard under Rule 45. See, e.g., Flotsam of California, Inc., v. Huntington Beach
  Conference and Visitors Bureau, 2007 WL 4171136, at *1 (N.D. Cal., Nov. 26, 2017)
  (describing the specialized test for “discovery of opposing counsel”). This specialized test
  departs from the regular rules of discovery in two critical ways.

         First, the specialized test flips the burden for discovery motions. Typically, it is the
  “party resisting discovery [that] bears the burden.” W. Pac. Kraft, Inc. v. Duro Bag Mfg.
  Co., 2012 WL 12884045, at *2 (C.D. Cal. Aug. 27, 2012) (emphasis added). But when a
  party subpoenas opposing party’s counsel, “[t]he burden is on the party seeking the
  discovery to demonstrate its propriety and need.” Flotsam, 2007 WL 4171136, at *1.

         Second, the specialized rule dramatically heightens the applicable standard. On
  a normal subpoena, the subpoenaing party need only make an initial showing of
  relevance. See United States v. McGraw-Hill Companies, Inc., 2014 WL 12589667, at *4
  (C.D. Cal. June 13, 2014). But when subpoenaing counsel, the subpoenaing party must
Case 5:18-cv-01882-JGB-SHK Document 165 Filed 01/22/20 Page 3 of 7 Page ID #:3957
                                                                                       Hon. Shashi Kewalramani
                                                                                       Wednesday, January 22, 2020
                                                                                       Page 3




  meet a rigorous three-part standard, proving that: “(1) no other means exist to obtain the
  information; (2) the information sought is relevant and nonprivileged; and (3) the
  information is crucial to the preparation of the case.” Flotsam, 2007 WL 4171136, at *1.

         Though Shook is no longer Monster’s counsel, the heightened standard still
  applies. See, e.g., Walk Haydel & Assocs., Inc. v. Coastal Power & Prod. Co., 2008 WL
  11351583, at *6 (E.D. La. Dec. 29, 2008) (granting motion to quash subpoena to “former
  counsel”); Sterne Kessler Goldstein & Fox, PLLC v. Eastman Kodak Co., 276 F.R.D. 376,
  385 (D.D.C. 2011) (same); see also Villaflor v. Equifax Info., 2010 WL 2891627, at *2
  (N.D. Cal. July 22, 2010) (applying heightened test to lawyer that was “not counsel of
  record in this case”). Moreover, VPX’s requests explicitly seek documents from Shook
  from the time it was Monster’s counsel in the current lawsuit. (See Requests 1-16
  (requesting all documents “regardless of date”).) These documents are still likely to
  reveal Monster’s litigation strategy because this litigation is still ongoing.

  III.   ARGUMENT

          VPX cannot meet its heightened burden to satisfy this exacting standard. Each of
  VPX’s requests for production1 suffers from independently fatal defects, failing each part
  of the relevant three-part test.

         A.     First, VPX cannot prove that subpoenaing Monster’s counsel is the
                only way it can obtain the requested documents

         VPX carries the burden of showing that “no other means exist to obtain the
  [requested] information.” Flotsam, 2007 WL 4171136, at *1. This requirement imposes
  an obligation on the subpoenaing party to seek the requested discovery elsewhere before
  subpoenaing it from counsel. See, e.g., NoCal, 2004 WL 3174427, at *2 (“Plaintiff cannot
  demonstrate that no other means exist to obtain the discovery because Plaintiff has yet
  to attempt to depose other parties.”).

          Flotsam best illustrates this principle. In that case, a party served a subpoena on
  opposing party’s counsel. Flotsam, 2007 WL 4171136, at *1. Indeed, in Flotsam, the
  party seeking discovery was also represented by the law firm Gordon Rees – the same
  law firm that represents VPX in this litigation. Id. Like VPX’s subpoena here, the Flotsam
  subpoena sought “documents relating to press conferences, press releases, and other
  1 VPX’s Request 1—for documents “with the [F.D.A.] related to VPX, Owoc, or BANG”—is no
  longer at issue. At the in-person hearing, counsel for the Subpoenaed Parties confirmed that,
  after a reasonably diligent search, no such documents had been located. (See Tr. at 15:14-19:
  see also Rothrock Decl. ¶ 4.) Request 16—for all documents “related to VPX, Owoc, or Bang”
  with all third parties—is facially overbroad. (See Tr. at 29:3-6 (The Court) (“Do you think it’s
  appropriate for [Monster] to subpoena each of [VPX’s former] law firms and say provide all
  documents related to Monster?”).)
Case 5:18-cv-01882-JGB-SHK Document 165 Filed 01/22/20 Page 4 of 7 Page ID #:3958
                                                                                      Hon. Shashi Kewalramani
                                                                                      Wednesday, January 22, 2020
                                                                                      Page 4




  extrajudicial activities concerning th[e] litigation,” that the subpoenaing party claimed was
  “orchestrated” by counsel. Id. Just like Monster does, the subpoenaed party in that case
  brought a motion to quash. Id. The court granted the motion. Id. It held that the
  subpoenaing party “had not demonstrated that no other means exist to obtain the
  discovery, nor has it demonstrated its own efforts to obtain the information from other
  sources.” Id. (emphasis added.)

          In fact, Flotsam is one of at least three cases where VPX’s counsel—Gordon
  Rees—was told that a subpoena to opposing counsel was improper for this very reason.
  See Flotsam, 2007 WL 4171136, at *1. In Handlin v. On-Site Manager, Inc., 2018 WL
  1907520, at *6 (Wash. Ct. App. Apr. 23, 2018), Gordon Rees’s subpoena to opposing
  counsel failed because it “did not [first] exhaust other potential sources of information prior
  to subpoenaing [him].” Id. Likewise, in F.D.I.C. v. Fid. & Deposit Co. of Maryland, 2013
  WL 6181127, at *1 (S.D. Ind. Nov. 26, 2013), the court granted a protective order against
  a Gordon Rees subpoena because “the information sought can be obtained by deposing
  the third parties.” Id.

           Like in Flotsam, Handlin, and F.D.I.C., the subpoenas served by Gordon Rees
  here fail on this very first step. Though VPX’s subpoenas ask Shook and Miles for various
  communications with third parties, VPX has not subpoenaed any of those parties in this
  litigation. (See e.g., Request No. 2 (communications with FDA); Requests Nos. 3-14
  (communications with third-party law firms).) Far from being used only after all other
  options were exhausted, these subpoenas are the first and only subpoenas that VPX
  has issued since the preliminary injunction stage of this litigation. (Todisco Decl. ¶ 5.)

         Nor can VPX credibly argue that the documents it seeks are not in the possession
  of others:

               Request 2 asks for documents from “the U.S. Food and Drug Administration
                related to Monster Products.” These documents (should any exist) could
                be sought through a Freedom of Information Act Request to the FDA. See
                5 U.S.C. § 552. In fact, there’s reason to believe VPX has already done so.
                VPX’s CEO, defendant Jack Owoc, has repeatedly posted on social media
                that he possesses “A RECENT FOIA (FREEDOM OF INFORMATION ACT)
                REPORT PRESENTED TO BANG ENERGY PRODUCED BY THE
                UNITED STATES GOVERNMENT REVEAL[ING information about]
                MONSTER ENERGY DRINK.” (See Todisco Decl., Ex. 1.)

               Requests 3 through 14 seek information from third-party law firms. At the
                in-person hearing, counsel for VPX admitted that VPX has already served
                these law firms with subpoenas in a related case, asking for the documents
                it seeks here. (Tr. at 36:15-17.) VPX does not explain why it has not made
                any attempt to do so in this case.
Case 5:18-cv-01882-JGB-SHK Document 165 Filed 01/22/20 Page 5 of 7 Page ID #:3959
                                                                                      Hon. Shashi Kewalramani
                                                                                      Wednesday, January 22, 2020
                                                                                      Page 5




                 Request 15 seeks documents related to “media press releases, media
                  statements, and media interviews.” At the in-person hearing, counsel for
                  VPX identified only one media comment made by Miles: a statement to the
                  trade-magazine BevNET that Monster’s complaint against VPX could be
                  “just the tip of the iceberg for Bang.” (Todisco Decl. Ex. 2.) Because Miles’s
                  communications with BevNET would also be in the possession of BevNET,
                  VPX cannot first ask for them from Monster’s prior litigation counsel.

         B.       Second, the documents sought by VPX are irrelevant, privileged, or
                  both

         Even assuming VPX could show that subpoenaing Monster’s counsel was the only
  way to obtain the requested materials (it cannot), VPX must also show that the documents
  it seeks are “relevant and not privileged.” Flotsam, 2007 WL 4171136, at *1. VPX’s
  subpoena fails for this additional, independent reason.

         On this point, Patsy's Italian Restaurant, Inc. v. Banas, 2007 WL 174131 (S.D.N.Y.
  Jan. 19, 2007) has compelling parallels to this dispute. There, a party served a subpoena
  to opposing party’s counsel for “communications with news reporters, editors and/or
  publicists concerning any and all parties to this action,” “communications with the [] Liquor
  Authority concerning defendants,” and “any investigation by or on behalf of the plaintiffs
  concerning defendants.” Id. at *1. The court quashed the subpoena and held that “the
  subpoenaing party had ’failed to establish the relevance of documents.’” Id. at *3 (noting
  the serious concerns “about the burdens imposed on the adversary process when lawyers
  themselves are the subject of discovery requests”); see also Flotsam, 2007 WL 4171136,
  at *1 (holding that requests to opposing counsel for documents related to purported
  “extrajudicial activities” was “overly broad and seeks documents protected from
  disclosure by the attorney-client privilege and the work product doctrine”).

         The same principles apply here to defeat each of VPX’s requests:

             Request 2 seeks communications with the FDA about Monster products. This
              request is both facially overbroad—it is not limited to Monster products that
              compete with Bang and is not limited to the time during which Monster has
              competed with Bang—and plainly irrelevant. As the court has recognized, this
              case is not about Monster or Monster’s products; it’s about VPX’s
              representations about VPX’s products. (ECF No. 136 at 12 (“Plaintiff’s
              allegations relate to Defendants’ representations regarding ‘creatine’ and
              ‘Super Creatine.’”).) And at the in-person hearing, VPX’s only justification for
              this request was to pursue the “unclean hands” defense that this Court has
              already rejected. (Tr. at 15:25-16:9.)

             Requests 3 through 14 seek Shook’s communications with third-party law firms.
Case 5:18-cv-01882-JGB-SHK Document 165 Filed 01/22/20 Page 6 of 7 Page ID #:3960
                                                                                       Hon. Shashi Kewalramani
                                                                                       Wednesday, January 22, 2020
                                                                                       Page 6




              Those firms are also engaged in litigation against VPX and are pursuing claims
              similar to those that Monster is pursuing here. (Tr. at 17:1-4; id. at 20:15-21.)
              These requests have three flaws. First, they are based on a faulty factual
              assumption. At the hearing, VPX claimed it needed these documents to see if
              Monster, through Shook and Miles, had encouraged class-action counsel to file
              suit. (Tr. at 17:13-17.) That theory can now be put to rest. Shook has no
              documents with those law firms that pre-date those firms’ complaints against
              VPX, so no responsive documents could possibly support VPX’s theory.
              (Rothrock Decl. ¶ 6.) Second, even if Shook did have such pre-filing
              documents, those documents would be irrelevant. The conduct of Monster’s
              counsel is not implicated by any claim or defense in this lawsuit. As the Court
              properly noted, VPX seems to be pursuing through discovery a claim that it has
              not asserted. (Tr. at 21:6-7 (The Court) (“Sounds like some sort of a SLAPP
              action or an anti-SLAPP.”).) And third, even if these documents existed and
              were relevant, they would be privileged. Courts recognize that parties who are
              litigating or plan to litigate similar claims against the same party share a
              common interest. See, e.g., E & J Gallo Winery v. Encana Energy Servs., Inc.,
              2005 WL 8172972, at *10 (E.D. Cal. Jan. 28, 2005) (explaining that the
              common interest privilege extends to “plaintiffs who were pursuing separate
              actions in different states,” where “an action is ongoing or contemplated”).

             Request 15 seeks documents related to media statements. This request
              suffers from similar infirmities. It is not tethered to any claim or defense in this
              action. Indeed, both Flotsam and Patsy’s recognized that, in cases between
              competitors, counsels’ statements to the media were not relevant. Patsy's,
              2007 WL 174131, at *3 (quashing requests for “communications with news
              reporters, editors and/or publicists concerning any and all parties to this
              action”); Flotsam, 2007 WL 4171136, at *1 (quashing request for “documents
              relating to press conferences [and] press releases”).

         C.      Third, VPX cannot show that this discovery is “necessary for the
                 survival of a claim or defense”

          VPX’s third hurdle is to “demonstrate[] that the requested information is crucial to
  the case.” Flotsam, 2007 WL 4171136, at *1. Proving that information is “crucial” is
  significantly more difficult than showing it is relevant. Ditech, 2016 WL 4370034, at *3
  (“[F]or information to be crucial, it must have some greater importance to the action than
  merely being relevant.”). “Crucial information includes information necessary for the
  survival of a claim or defense.” Hanover Ins. Co. v. Terra S. Corp., 2019 WL 5963986,
  at *8 (D. Nev. Nov. 12, 2019) (emphasis added). Because VPX cannot satisfy even the
  lower relevance showing, see supra section II.B, it cannot meet this demanding one.
Case 5:18-cv-01882-JGB-SHK Document 165 Filed 01/22/20 Page 7 of 7 Page ID #:3961
                                                                        Hon. Shashi Kewalramani
                                                                        Wednesday, January 22, 2020
                                                                        Page 7




  Sincerely,



  Moez Kaba


  Attachments


  cc:   Counsel of Record
        Counsel for Third Parties Marc Miles and Shook, Hardy & Bacon
